Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims have overcame each and every objection.
Applicant’s arguments, see page 6, filed 3/08/2022, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the claimed combination comprising the structures and limitations of claim 1.
In particular, claim 1 does not show the cooling structure wherein “the engine clutch shaft and the first rotor shaft radially overlap each other, forming an oil chamber for storing the oil” in combination with other claim limitations. For example, the closest prior art Noreikat (US 6862887 B2) discloses actuating oil passages formed in the transmission power-input shaft but does not show the engine clutch shaft and the first rotor shaft radially overlap each other to form the distinct oil chamber. Foster (US 20050206251 A1) also fails to show a similar arrangement. It would also not have been obvious to use the prior art combinations to have further extended the engine clutch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US 20170114885 A1) teaches a lubricating structure for transmission but lacks the second motor. The oil passage is also only formed in the input shaft without the engine clutch shaft and first rotor shaft radially overlapped each other to form oil chambers.
Nishida et al. (US 20090029820 A1) teaches a lubricating oil supply device for automatic transmission but the emphasis is more on the clutch and not any motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656